Name: 89/182/EEC: Commission Decision of 28 February 1989 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  agricultural policy
 Date Published: 1989-03-09

 Avis juridique important|31989D018289/182/EEC: Commission Decision of 28 February 1989 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 065 , 09/03/1989 P. 0025 - 0025*****COMMISSION DECISION of 28 February 1989 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (89/182/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Having regard to Commission Regulation (EEC) No 1272/88 of 29 April 1988 laying down detailed rules for applying the set-aside incentive scheme for arable land (3), Whereas on 12 October 1988 the United Kingdom Government forwarded the following provisions pursuant to Article 24 (4) of Council Regulation (EEC) No 797/85: - The Set-Aside Regulations 1988 (Statutory instruments 1988 No 1352) - The Set-Aside Regulations (Northern Ireland) 1988 (Statutory Rules of Northern Ireland 1988 No 279); Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the list of crops considered for the purposes of the set-aside scheme for arable land set out in Annex 1, A must include all the crops listed under B with the exception of potatoes in order to comply with Article 1b (2) of Regulation (EEC) No 797/85 and Article 2 of Commission Regulation (EEC) No 1272/88; Whereas, subject to the amendment of the list of arable crops referred to in Annex 1 of the provisions forwarded, the abovementioned provisions satisfy the conditions and the objectives of Title 01 of Regulation (EEC) No 797/85; whereas they are in accordance with Regulation (EEC) No 1272/88; Whereas, however, in view of the newness of the scheme for land set-aside, the Commission reserves the right to re-examine the provisions forwarded, particularly as regards the amount of the aid, on the basis of a report on their application to be submitted by the United Kingdom pursuant to Article 29 of Regulation (EEC) No 797/85 and to Article 16 (2) of Regulation (EEC) No 1272/88; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opnion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 1. The provisions contained in Statutory Instruments 1988 No 1352 and in Statutory Rules of Northern Ireland 1988 No 279, forwarded by the United Kingdom Government pursuant to Article 24 (4) of Council Regulation (EEC) No 797/85 satisfy the conditions for a Community financial contribution to the common measure provided for in Title 01 of the said Regulation subject to the inclusion in the list of crops considered for the purposes of the arable land set-aside scheme set out in Annex 1, A of all the crops listed under B with the exception of potatoes.